Citation Nr: 0120311	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 until 
his retirement from service in June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  The veteran 
requested and was scheduled for a hearing before a Member of 
the Board at the RO in February 2001; however, the veteran 
failed to report for such hearing. 


FINDINGS OF FACT

1.  In October 1980, the RO denied service connection for a 
back disorder.  The veteran did not appeal.

2.  The additional evidence submitted since the October 1980 
decision, is new, relevant, and directly relates to the claim 
of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1980, the RO denied service connection for painful 
back disorder.  The veteran did not file a notice of 
disagreement.  In March 1997, the veteran petitioned to 
reopen his claim.

The October 1980 unappealed decision of the RO is final.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA must determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The RO initially denied service connection for a back 
disorder in an October 1980 rating decision.  The evidence of 
record at that time included service medical records, a 
September 1980 VA examination, and the veteran's statements 
and claim.  Service medical records show that he was involved 
in a couple of motor vehicle accidents during service and 
that he complained of back pain on several occasions 
thereafter.  A September 1980 VA examination revealed 
complaints of back pain, findings of moderate lordosis of the 
back and less than full range of motion of the back, and 
diagnoses of dextroscoliosis of the thoracic spine, history 
of back injury, and normal lumbosacral spine.  The RO, in 
October 1980, determined that residuals of low back pain were 
not found on the last examination.  The veteran was notified 
of this decision in November 1980 and did not file a timely 
notice of disagreement.  Thus, that decision was final.

In March 1997, the veteran attempted to reopen his claim.  
Evidence submitted in support of this claim include an August 
1994 MRI of the lumbosacral spine, a January 1998 MRI of the 
lumbosacral spine, and private medical records from December 
1997 to March 1998 showing treatment for degenerative disc 
disease of the lumbar spine and lumbar strain.  In September 
1998, the veteran submitted a copy of an April 1995 letter 
from Dr. S.D. Hodges to the Department of Labor.  In this 
letter, Dr. Hodges stated that it was his opinion that the 
veteran had some pre-existing osteoarthritis of the facet 
joints of the lumbar spine as well as some early disc 
desiccation and degeneration of L4-5 and L5-S1 and that his 
April 1994 fall exacerbated an inflammatory response 
secondary to the previously described problems.  The Board 
finds that this evidence is both new and material, and serves 
to reopen the claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for a back 
disorder is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that a 1997 VA Agent Orange examination report reflects that 
the veteran reported that he had had back surgery in 1991.  
Private medical records dated in April 1995 and from December 
1997 to March 1998 indicate that the veteran suffered an on-
the-job injury to his back in 1994.  However, as noted above, 
Dr. Hodges, a private physician, opined that the veteran had 
pre-existing osteoarthritis and disc desiccation of this 
lumbar spine prior to the 1994 incident.  The RO should 
attempt to obtain all available medical records pertaining to 
the veteran's back problems since his retirement from service 
in 1980, to include records of his back surgery in 1991.  
VA's duty to assist the veteran includes obtaining pertinent 
medical records and providing the veteran with a thorough and 
contemporaneous examination in order to determine the nature 
and etiology of his disabilities.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5102-7).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for back problems since 
his retirement from service, to include 
the name of the facility at which he was 
hospitalized for back surgery in 1991.  
After obtaining any necessary 
authorizations, the RO should obtain 
records from all sources identified by 
the veteran which are not already of 
record.

2.  The veteran should be afforded an 
examination in order to determine the 
nature and etiology of his back 
disability(ies).  After examining the 
veteran and reviewing the claims folder, 
the examiner should offer opinions as to 
the nature and etiology of the veteran's 
back disability(ies), and specifically 
state whether any back disability is as 
likely as not related to his service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


